Exhibit 10.4

FIRST AMENDMENT

TO

EXTRA SPACE STORAGE INC.

2004 NON-EMPLOYEE DIRECTORS’ SHARE PLAN

 

                WHEREAS, Extra Space Storage Inc. (the “Company”) has adopted
the Extra Space Storage Inc. 2004 Non-Employee Directors’ Share Plan (the
“Plan”); and

 

                WHEREAS, Section 9 of the Plan permits the Board of Directors of
the Company to amend the Plan, subject to certain limitations; and

 

                WHEREAS, the Board of the Company desires to amend the Plan to
change the definition of Fair Market Value for purposes of determining option
exercise prices under the Plan;

 

                NOW, THEREFORE, effective November 7, 2007, the definition of
“Fair Market Value” as contained in Section 2 of the Plan is hereby amended to
read as follows:

 

“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing sales price per Share on
the exchange for the relevant date, or if no sales of Shares occurred on the
relevant date, then the closing sales price per Share on the next preceding date
on which there was a sale of Shares on such exchange, as determined by the
Committee, (ii) if Shares are not then listed on a national stock exchange but
are then traded on an over-the-counter market, the average of the closing bid
and asked prices for the Shares in such over-the-counter market on the relevant
date, or if no trading in the Shares occurred on the relevant date, then the
closing sales price per Share on the next preceding date on which there was
trading of Shares, as determined by the Committee, or (iii) if Shares are not
then listed on a national stock exchange or traded on an over-the-counter
market, such value as the Committee in its discretion may in good faith
determine; provided that, where the Shares are so listed or traded, the
Committee may make such discretionary determinations where the Shares have not
been traded for 10 or more trading days.”

                Except to the extent herein above set forth, the Plan shall
remain in full force and effect.

 

                IN WITNESS WHEREOF, the Board of Directors of the Company has
caused this First Amendment to be executed by a duly authorized officer of the
Company as of November 7, 2007.

 

 

 

EXTRA SPACE STORAGE INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 